 

 

 

 

 

 

 

 

THIRD AMENDMENT TO THE CREDIT AGREEMENT

 

$100,000,000 SUPPLEMENTAL TRANCHE B TERM FACILITY

 

among

 

TRUVEN HOLDING CORP. (formerly known as VCPH Holding Corp.),

as Holdings,

 

TRUVEN HEALTH ANALYTICS INC. (formerly known as Thomson Reuters (Healthcare)
Inc.),
as Borrower,

 

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

J.P. MORGAN SECURITIES LLC,
As Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

THIRD AMENDMENT

 

THIRD AMENDMENT, dated as of April 11, 2014 (this “Amendment”), to the Credit
Agreement, dated as of June 6, 2012 (as amended, supplemented or otherwise
modified prior to the date hereof (including pursuant to the First Amendment,
dated as of October 3, 2012 and the Second Amendment, dated as of April 26,
2013), the “Credit Agreement”), among Truven Holding Corp. (formerly known as
VCPH Holding Corp.), a Delaware corporation (“Holdings”), Truven Health
Analytics Inc. (formerly known as Thomson Reuters (Healthcare) Inc.), a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as the administrative
agent (the “Administrative Agent”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
the other agents parties thereto. J.P. Morgan Securities LLC is acting as the
sole lead arranger and sole bookrunner in connection with this Amendment and the
Supplemental Tranche B Term Facility referred to below.

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower.

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders it
intends to acquire (the “2014 Acquisition”) a company with the code name
“Samurai”.

WHEREAS, in order to finance the 2014 Acquisition and to pay related fees and
expenses, the Borrower has requested that the Credit Agreement be amended to,
among other things, increase the Tranche B Term Facility by $100,000,000 (such
increase, the “Supplemental Tranche B Term Facility”).

WHEREAS, the loans under the Supplemental Tranche B Term Facility will be
consolidated with and constitute part of the Tranche B Term Loan Facility
outstanding under the Credit Agreement and, except as otherwise provided herein,
loans under the Supplemental Tranche B Term Facility will have the same terms as
the Tranche B Term Loans outstanding under the Credit Agreement immediately
prior to giving effect to this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1.  Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2.  Amendments to Section 1.

(a)  Section 1.1 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by inserting, in proper alphabetical order, the
following new definitions:

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to Holdings or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.

“Supplemental Tranche B Term Lenders”: each Lender which has agreed to make
Supplemental Tranche B Term Loans.

 

 

“Supplemental Tranche B Term Loans”: the Tranche B Term Loans in an aggregate
principal amount of $100,000,000 to be made to the Borrower on the Third
Amendment Effective Date. The Supplemental Tranche B Term Loans shall be
consolidated with and constitute part of the Tranche B Term Loans, have the same
terms as the other Tranche B Term Loans immediately prior to giving effect to
the Third Amendment (except as otherwise provided herein) and increase the
Tranche B Term Loans outstanding under the Tranche B Term Facility.

“2014 Acquisition”: as defined in the Third Amendment.

“Third Amendment”: the Third Amendment, dated as of the Third Amendment
Effective Date, to this Agreement.

 

“Third Amendment Effective Date”: April 11, 2014.

 

(b)  Section 1.1 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by amending the definition of “Loan Documents” by
inserting “the Third Amendment,” immediately before the words “the Security
Documents”.

(c)  Section 1.1 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by amending the definition of “Eurodollar Base Rate” to
read as follows:

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on such page, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided, that,
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time. Notwithstanding the foregoing at no time shall the Eurodollar Base Rate
for the Tranche B Term Facility be less than 1.25%.

(d)  Section 1.1 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by amending the definition of “Tranche B Term Loan” to
read as follows:

“Tranche B Term Loan”: any term loan made hereunder on the Closing Date or made
pursuant to (i) the First Amendment on the First Amendment Effective Date, (ii)
the Second Amendment on the Second Amendment Effective Date or (iii) the Third
Amendment on the Third Amendment Effective Date. The Tranche B Term Loans shall
constitute the Tranche B Term Facility.

SECTION 3.  Amendments to Section 2(a)  .

 

 

(a)   Section 2.1 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by (i) deleting the phrase “(a “Tranche B Term Loan”)”
and (ii) inserting the following sentence immediately prior to the last sentence
thereof:

Subject to the terms and conditions hereof and of the Third Amendment, each
Supplemental Tranche B Term Lender severally agrees to make a Supplemental
Tranche B Term Loan to the Borrower on the Third Amendment Effective Date in the
amount agreed by the Borrower, the Administrative Agent and such Supplemental
Tranche B Term Lender.

(b)  Section 2.3(a) of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date to read as follows:

(a) On the Third Amendment Effective Date, after giving effect to the making of
the Supplemental Tranche B Term Loans, the aggregate outstanding principal
amount of the Tranche B Term Loans is $629,650,000. The Tranche B Term Loan of
each Tranche B Term Lender shall be repaid in 21 quarterly installments, each of
which shall be payable on each date set forth below in an amount equal to such
Lender’s Tranche B Term Percentage multiplied by the amount set forth below
opposite such date:

 

Installment Dates Principal Amount June 30, 2014 $1,590,025.25 September 30,
2014 $1,590,025.25 December 31, 2014 $1,590,025.25 March 31, 2015 $1,590,025.25
June 30, 2015 $1,590,025.25 September 30, 2015 $1,590,025.25 December 31, 2015
$1,590,025.25 March 31, 2016 $1,590,025.25 June 30, 2016 $1,590,025.25 September
30, 2016 $1,590,025.25 December 31, 2016 $1,590,025.25 March 31, 2017
$1,590,025.25 June 30, 2017 $1,590,025.25 September 30, 2017 $1,590,025.25
December 31, 2017 $1,590,025.25 March 31, 2018 $1,590,025.25 June 30, 2018
$1,590,025.25 September 30, 2018 $1,590,025.25 December 31, 2018 $1,590,025.25
March 31, 2019 $1,590,025.25 Tranche B Maturity Date $597,849,494.95

 

(c)  Section 2.10(b) of the Credit Agreement is hereby amended as of the
Amendment Effective to read as follows:

(b) Notwithstanding anything to the contrary in this Section 2.10, any
prepayment or repricing of the Tranche B Term Loans effected on or prior to
October 11, 2014 as a result of a Repricing Transaction shall be accompanied by
a fee equal to 1.00% of the principal amount of Tranche B Term Loans prepaid or
repriced, unless such fee is waived

 

 

by the applicable Tranche B Term Loan Lender. If in connection with a Repricing
Transaction on or prior to the date set forth in the immediately preceding
sentence, any Lender is replaced as a result of not providing consent in respect
of such Repricing Transaction pursuant to Section 2.22, such Lender shall be
entitled to the fee provided under this Section 2.10.

(d)  Paragraph (a) of Section 2.16 of the Credit Agreement is hereby amended as
of the Third Amendment Effective Date to read as follows:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Eurodollar Base Rate or the Eurodollar Rate for such
Interest Period, or

(e)  The Supplemental Tranche B Term Loans made on the Third Amendment Effective
Date shall be Eurodollar Loans having the same Interest Period as do the Tranche
B Term Loans outstanding on the Third Amendment Effective Date.

(f)  For the avoidance of doubt, the Supplemental Tranche B Term Loans shall not
constitute an Incremental Facility or a utilization of the Incremental Facility
capacity under Section 2.24 of the Credit Agreement.

(g)  On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “Tranche B Term Loans” shall be deemed to include the
Supplemental Tranche B Term Loans contemplated hereby, except as the context may
otherwise require.

SECTION 4.  Amendments to Section 4.

Section 4 of the Credit Agreement is amended by inserting the following at the
end of Section 4.23 thereof:

(e) No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws.

SECTION 5.  Amendments to Section 6.

(a)  Paragraph (b)(ii)(x) of Section 6.2 of the Credit Agreement is hereby
amended to read as follows:

(x) a Compliance Certificate containing all information and calculations
necessary for determining (1) the Consolidated Senior Secured Leverage Ratio
and, if the Financial Covenant is then in effect, compliance by each Group
Member with Section 7.1 and (2) the Consolidated Total Leverage Ratio, in each
case, as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, and

(b)  Section 6 of the Credit Agreement is amended by inserting the following new
Section 6.12 at the end thereof:

Section 6.12 Anti-Corruption Laws and Sanctions. Maintain in effect and enforce
policies and procedures designed to ensure compliance by the Holdings and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.



 

 

 

SECTION 6.  Amendments to Section 7.

(a)  Section 7.1 of the Credit Agreement is amended by replacing the chart as
follows:



Fiscal Quarter Consolidated
Senior Secured Leverage Ratio Q1 2014 4.50 to 1.00 Q2 2014 5.00 to 1.00 Q3 2014
5.00 to 1.00 Q4 2014 4.50 to 1.00 Q1 2015 4.25 to 1.00 Q2 2015 4.00 to 1.00 Q3
2015 3.75 to 1.00 Q4 2015 3.50 to 1.00 Q1 2016 3.25 to 1.00 Q2 2016 3.00 to 1.00
Q3 2016 3.00 to 1.00 Q4 2016 3.00 to 1.00 Q1 2017 3.00 to 1.00 Q2 2017 3.00 to
1.00



 

(b)  Section 7 of the Credit Agreement is amended by inserting the following new
Section 7.18 at the end thereof:

Section 7.18 Use of Proceeds. Request any Loan or Letter of Credit, or use, and
procure that Holdings and its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Embargoed Person, or in any country subject to
Sanctions, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 7.  Amendments to Section 7.

Clause (r) of Section 7.8 of the Credit Agreement is amended by deleting the
word “and” at the end thereof, clause (s) thereof is amended by replacing the
period at the end of said Section 7.8 with the term “; and” and a new clause (t)
is added at the end of said Section 7.8 as follows:

(t) The Borrower may consummate the 2014 Acquisition.

 

SECTION 8.  Conditions to Effectiveness of Amendment. This Amendment shall
become effective on the date on which the following conditions precedent have
been satisfied or waived (the “Third Amendment Effective Date”):

 

 

 



(a)   Amendment Documentation. The Administrative Agent shall have received (i)
a counterpart of this Amendment, executed and delivered by a duly authorized
officer of Holdings and the Borrower and (ii) Lender Addenda, in the form
attached hereto, executed and delivered by the Supplemental Tranche B Term
Lenders, the Required Lenders and the Majority Facility Lenders under the
Revolving Facility.



(b)  2014 Acquisition. The 2014 Acquisition shall be consummated substantially
concurrently with the making of the Supplemental Tranche B Term Loans on the
Third Amendment Effective Date.



(c)  Collateral. The Borrower and the other Loan Parties shall have executed an
instrument of acknowledgement and confirmation reasonably satisfactory to the
Administrative Agent with respect to the guarantees, security interests and
liens created under the Security Documents.

 

(d)  Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Third Amendment Effective Date,
substantially in the form of Exhibit C to the Credit Agreement, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation, certified by the relevant authority of the
jurisdiction of organization of such Loan Party.

 

(e)  Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Schulte Roth & Zabel LLP, counsel to Holdings and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(f)  Fees and Expenses. All fees and expenses payable to the Administrative
Agent and the Lenders in connection with this Amendment shall have been received
on or prior to the Third Amendment Effective Date.

 

SECTION 9.  Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be, after giving effect to this
Amendment, true and correct in all material respects as if made on and as of the
Third Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier time, in which case such
representations and warranties were true and correct in all material respects as
of such earlier time; provided that each reference to the Credit Agreement
therein shall be deemed to be a reference to the Credit Agreement after giving
effect to this Amendment and (b) after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

SECTION 10.  Effects on Loan Documents. Except as specifically amended herein,
all Loan Documents shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

 

SECTION 11.  GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WAS SET FORTH IN FULL HEREIN.

 

 

 

SECTION 12.  Loan Document. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 13.  Amendments; Execution in Counterparts; Notice. This Amendment shall
not constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Required Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

TRUVEN HOLDING CORP.,

as Holdings

 

 

By: /s/ Philip Buckingham

Name: P. M. Buckingham

Title:   Treasurer

 

 

TRUVEN HEALTH ANALYTICS INC.,

as Borrower

 

 

By: /s/ Philip Buckingham

Name: P. M. Buckingham

Title:   CFO

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By: /s/ Vanessa Chiu

Name: Vanessa Chiu

Title:    Executive Director

 

 

LENDER ADDENDUM TO THE
THIRD AMENDMENT TO THE TRUVEN HEALTH ANALYTICS INC.
CREDIT AGREEMENT
DATED AS OF JUNE 6, 2012

 

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment (the “Amendment”) to the Credit
Agreement, dated as of June 6, 2012 (as amended, supplemented or otherwise
modified prior to the date of the Second Amendment (including pursuant to the
First Amendment, dated as of October 3, 2012 and the Second Amendment, dated as
of April 26, 2013), the “Credit Agreement”), among Truven Holding Corp.
(formerly known as VCPH Holding Corp.), a Delaware corporation, Truven Health
Analytics Inc. (formerly known as Thomson Reuters (Healthcare) Inc.), a Delaware
corporation, as the borrower, JPMorgan Chase Bank, N.A., as the administrative
agent, the several banks and other financial institutions or entities from time
to time parties thereto (the “Lenders”), and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum, the undersigned institution agrees to the
terms of the Amendment and the Credit Agreement as amended thereby.





Name of Institution:
 



 



 

by _____________________________

Name:

Title:

 

For any institution requiring a second signature line:

 

by___________________________

Name:

Title:

 

 

 



 

 

 

 

 



 

 

 

 

 

 

LENDER ADDENDUM TO THE
THIRD AMENDMENT TO THE TRUVEN HEALTH ANALYTICS INC.
CREDIT AGREEMENT
DATED AS OF JUNE 6, 2012

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment (the “Amendment”) to the Credit
Agreement, dated as of June 6, 2012 (as amended, supplemented or otherwise
modified prior to the date of the Third Amendment (including pursuant to the
First Amendment, dated as of October 3, 2012 and the Second Amendment, dated as
of April 26, 2013), the “Credit Agreement”), among Truven Holding Corp.
(formerly known as VCPH Holding Corp.), a Delaware corporation, Truven Health
Analytics Inc. (formerly known as Thomson Reuters (Healthcare) Inc.), a Delaware
corporation, as the borrower, JPMorgan Chase Bank, N.A., as the administrative
agent, the several banks and other financial institutions or entities from time
to time parties thereto (the “Lenders”), and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

 

By executing this Lender Addendum as a Supplemental Tranche B Term Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Credit
Agreement as amended thereby and (B) on the terms and subject to the conditions
set forth in the Amendment and the Credit Agreement as amended thereby, to make
and fund Supplemental Tranche B Term Loans on the Third Amendment Effective Date
in the amount agreed by the undersigned institution, the Borrower and the
Administrative Agent.

 



Name of Institution:
 



 

 



Executing as a Supplemental Tranche B Term Lender:

 

by _______________________________

Name:

Title:

 

For any institution requiring a second signature line:

 

by _______________________________

Name:

Title:

 



 

 

 

 